Citation Nr: 1544998	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and to include as secondary to tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Oklahoma Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from February 1968 to January 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.
 
The Veteran was afforded a January 2012 video conference before the Board; a transcript is of record.

In March 2014 and January 2015, the case was remanded for further development.
.
 
FINDINGS OF FACT
 
1.  The most probative evidence of record preponderates against finding that any acquired psychiatric disorder, to include a major depressive disorder is related to the Veteran's active duty service.
 
2.  The preponderance of the evidence is against finding that an acquired psychiatric disorder was caused by or permanently worsened by the appellant's service-connected tinnitus.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include major depressive disorder was not incurred or aggravated inservice, a psychosis may not be presumed to have been so incurred, and an acquired psychiatric disorder is not caused or permanently aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim of entitlement to service connection for an acquired psychiatric disorder.  This included notice of how VA assigns disability ratings and effective dates.
 
VA fulfilled its duty to assist the appellant in obtaining evidence needed to substantiate the claims, to include obtaining a VA examination in April 2014 with a May 2015 addendum.  The Veteran testified at a Board hearing in January 2012.  

The Board is aware that remands mailed to the Veteran's home address were returned as undeliverable; however, in August 2015 a Freedom of Information Act request was completed for the entire claims folder.  Presumably, given the completion of that request, the Veteran received the documents that were returned as undeliverable.  In any event, the documents in question were mailed to the appellant's then address of record in compliance with the controlling regulation.  38 C.F.R. § 3.1(q) (2015).
 
In March 2014 the Board reopened the claim, and remanded for further development to include providing a VA examination.  In January 2015 the Board again remanded in order to provide the Veteran an opportunity to supply private medical evidence, to obtain VA treatment records since 2005, and to obtain an addendum VA opinion.  The Veteran was provided an authorization form to release records, VA treatment records since 2006 have been obtained, and a May 2015 VA addendum psychological opinion was provided.  Given the foregoing, the Board finds there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions). 
 
The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for an acquired psychiatric disorder is ready to be considered on the merits.
 
Service connection 
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
As for establishing service connection on a secondary basis, a disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.
 
Where a psychosis becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
 

Acquired Psychiatric Disorder
 
The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.  
 
Service treatment records show that at his December 1969 separation examination the Veteran denied a history of depression, excessive worry or nervous trouble of any sort.  He was considered psychiatrically normal.
 
In a February 2006 private psychiatric assessment by Dr. J. Ireland the Veteran reported a history of depression for several years, which was worsening.  Dr. Ireland stated that the appellant's depression was aggravated by chronic persistent tinnitus that began in service.  The Veteran's symptoms included dysphoria, insomnia, memory problems, irritability, moodiness, angry outbursts, excessive worries and restlessness.  His depression resulted in impaired social relationships.  The appellant's family history was significant for the appellant's brother, father and mother suffering from psychiatric or alcohol abuse disorders.  Dr. Ireland diagnosed severe recurrent major depression, marked by a depressed mood on a daily basis, a diminished interest in life, daily insomnia, psychomotor agitation, fatigue and difficulty concentrating.    Alcohol abuse was also present.  
 
During an April 2006 VA examination the Veteran reported that his sleep was limited to approximately four hours, that he frequently felt tired, and that he had weird dreams.  He reported that his mood was down, and he tended to isolate.  He observed that his depression increased during the time frame when he had a knee operation and was unable to work during a recuperation period.  He reported low energy and motivation, and having difficulty getting to work at times.  
 
The examiner diagnosed a depressive disorder, not otherwise specified.  The examining psychologist observed that the Veteran had a history of many stressful events over the years, including his activities in the service, and following the deaths of his brother and parents.  The examiner observed that the Veteran's tinnitus was service-connected.  The examiner opined that although tinnitus was one factor in the Veteran's depression, it was less likely than not that  tinnitus was a major factor in his depression.
 
VA treatment records from 2006 listed depression/PTSD as the reason for scheduling an initial psychological consult.  The listed depression/PTSD is of little probative value diagnostically, because it was not provided in light of an examination, but rather in scheduling an initial psychological consultation.  Other VA treatment notes from 2006 indicate that the Veteran was depressed and anxious, and received related treatment.  His symptoms included a depressed mood, difficulty with concentration and memory, poor motivation and energy, difficulty sleeping, flashbacks, and nightmares.  VA treatment notes consistently diagnosed the Veteran as having major depressive disorder.
 
VA treatment records from 2010 show a provisional diagnosis by a social worker of both anxiety and depression.  Later, following an examination, the diagnosis was major depressive disorder, single episode, moderate by history.  Later treatment notes from 2010 show that the Veteran reported feeling down and depressed, and that tinnitus was his biggest problem with constant ringing in his ears really bothering him.  The diagnoses were major depressive disorder by history, depression secondary to a general medical condition, and alcohol abuse versus dependence.
 
At a March 2011 VA psychiatric examination the Veteran described having difficulty sleeping (insomnia and nightmares), depression, and worrying about everything.  On examination his mood was depressed and his affect was anxious and restricted.  The diagnoses were generalized anxiety disorder and alcohol dependence.  The examiner concluded that although the Veteran reported worsening depression with his tinnitus, he did not meet the diagnostic criteria for depression.  The Veteran's symptoms of generalized anxiety disorder were insomnia, irritability, and difficulty concentrating.  Depression was secondary to anxiety.  Alcohol abuse based on self-reports of excessive alcohol use in spite of legal repercussions was diagnosed.  There were no other mental disorders.  The examiner opined that the Veteran's current depression was less likely than not related to tinnitus.  
 
At a January 2012 Board hearing the Veteran testified that he did not have any problems with depression in service.  The Veteran indicated that his problems with depression began approximately 15 years earlier (corresponding to 1997), and he sought treatment in approximately 2003. 
 
In February 2012 psychologist, K.E. Dick, Ph.D., wrote that the Veteran's psychological profile indicated a broad range of clinical features, suggesting multiple diagnoses.  He noted that there was evidence of marked distress, severe impairment in functioning specifically with significant thinking and concentration problems accompanied by prominent distress and dysphoria.  Dr. Dick indicated that the Veteran felt estranged from people around him, expressed little hope that his future circumstances would improve, and demonstrated unusual complaints of somatic impairment.  The Veteran had a dysfunctional thinking pattern that included magical and possible delusional beliefs.  Dr. Dick noted that the Veteran had tinnitus, which was described as a constant and disruptive ringing in his ears.  He concluded that the psychological symptoms were consistent with a diagnosis of PTSD, and that in his opinion the Veteran suffered from severe PTSD, but that he should be scheduled for another evaluation by a certified VA evaluator.  Dr. Dick then submitted another letter discussing the same symptoms, but concluding that the psychological symptoms were consistent with a diagnosis of major depression.
 
In March 2012 J. Pinkowski, a supervisor with the Oklahoma Department of Veterans Affairs indicated that the previous letter by Dr. Dick contained an erroneous diagnosis, and rather than diagnosing PTSD should have diagnosed major depression.  This March 2012 letter was in support of the Veteran's claim for depression as secondary to tinnitus.
 
The Veteran submitted an article entitled, "Ringing in ears can be devastating," published by the "People's Pharmacy," which chronicled how tinnitus could interfere with sleep, concentration and well-being, and could lead to depression.  This article, however, does not specifically offer an opinion as to the relationship between the cause of the Veteran's tinnitus and his psychiatric disorder, and as such lacks probative value in the consideration of the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998).
 
VA treatment records from 2010 to 2014 show continued treatment for depression.  In 2011 the Veteran reported experiencing depression since military discharge about 20 years ago, especially with his constant ear-ringing.  The Veteran, however, separated from service in 1970, and twenty years earlier than when the statement was made would correspond to 1991.  The Veteran's statement in light of previous numerous statements of record appears to have been a recording error, and is best interpreted as discussing tinnitus that was present since separation from service, and depression that occurred approximately twenty years earlier in the 1990s.  If however, the statement is not an error, and the Board considers it as recorded, then it appears inconsistent with numerous other statements of record, which undermines its credibility such that it is given little probative value.
 
In an April 2014 VA psychiatric examination report Dr. Maxey indicated that the Veteran had been diagnosed as having major depressive and alcohol abuse disorders, and that it was not possible to differentiate which symptoms were attributable to each diagnosis.  He explained that the diagnoses shared symptoms such as a depressed mood, ruminative thinking, and reduced frustration tolerance.  These in turn contributed to reduced occupational and social impairment.  Dr. Maxey noted that nightmares and feelings of guilt were distinct to the depressive disorder, while recurrent use of alcohol, despite possible legal, occupational and relationship problems, were attributable to alcohol use disorder.
 
At the examination the Veteran indicated that he first sought mental health services in approximately 2006, while applying for service connection for depression, secondary to tinnitus.  The examiner observed that Dr. J. Ireland had diagnosed the Veteran with major depression reportedly aggravated by the Veteran's tinnitus.  The VA examiner reviewed the April 2006 VA evaluation which found that the Veteran's tinnitus was not a major contributing factor to depression, noting that the Veteran experienced health and mobility problems and a lifetime of loss in his family.  The examiner indicated that opinions from Dr. Dick considered the same supporting evidence but reached two different diagnoses: PTSD and Major Depressive Disorder.  
 
Dr. Maxey reviewed continuing treatment for the Veteran's mental health.  The Veteran reported being distracted when he attempted to focus on work tasks, and feeling depressed, with his mood worsening when his tinnitus worsened.  He reported experiencing nightmares and anxiety on awakening.  The Veteran reported that he had been arrested for driving while under the influence of alcohol three times: first in 1988, then in 1997, and most recently in 2012.  He had undergone substance abuse treatment twice.
 
Following examination and claims folder review, the examiner concluded that the Veteran met the criteria for diagnosis of a major depressive disorder, in partial remission.  The examiner opined that it was less likely than not caused by his service, or caused by or permanently worsened by his tinnitus.  The examiner noted that the Veteran had tinnitus, and that he had suffered from  tinnitus since military service.  The Veteran described seeking treatment for depression beginning in 2006.  Documentation from that period indicated that the Veteran had other etiological explanations for his depressed mood, such as the deaths of his brother, mother, and father; being separated from his wife; being estranged from his children; alcohol abuse, and the onset of other health problems.  The examiner suggested that although the Veteran reported his tinnitus caused him to have a worsening poor mood, it was also possible that the Veteran's mood caused him to be more aware of his ongoing tinnitus.  In addition, the Veteran had engaged in treatment that resulted in improvements in his mood.  While tinnitus is a permanent condition, the examiner found that it had not permanently worsened the Veteran's depressed mood.  Rather, both conditions improved when the Veteran engaged in strategies to manage them (the examiner earlier discussed the Veteran's use of white noise to manage his tinnitus and medication treatment for his mental health).
 
Pursuant to a January 2015 Board remand, an addendum opinion was provided in May 2015.  Dr. Maxey explained that the Veteran had a mild major depressive disorder which was in partial remission.  The Veteran reported periods of depressed mood, ruminative thinking, problems with concentration, reduced mood, and inconsistent sleep, which symptoms reportedly improved with medication and compensatory strategies.  Dr. Maxey indicated that consistent with other examiners the Veteran's diagnosis was thought to be less likely than not caused by his military service or tinnitus, and less likely than not permanently worsened by his tinnitus.  
 
Dr. Maxey opined that the criteria for a diagnosis of PTSD were not met.  He explained that although a prior report by Dr. Dick indicated a diagnosis of PTSD, in a March 2012 letter from his supervisor this was reported as an error.  Further, Dr. Maxey noted that the Veteran had not reported experiencing a traumatic event that qualified as a Criterion A stressor, in which he was exposed to actual or threatened death, serious injury, or sexual violation, and did not meet the criterion for PTSD.
 
Dr. Maxey acknowledged that the Veteran was previously diagnosed with a generalized anxiety disorder in a March 2011 examination based on symptoms of depressed mood, insomnia, irritability, and difficulty concentrating as a result of constant worry.  His worry over the prior six months concerned the possible loss of his job, his health, and his relationships with his children and girlfriend.  The 2011 examiner had indicated that the Veteran's mental health symptoms were more the result of his current situational factors, rather than his ongoing tinnitus.  Dr. Maxey concluded that it was notable the symptoms reported to be indicative of generalized anxiety disorder overlapped with the symptoms that lead to the current diagnosis of major depressive disorder, and at the time of the April 2014 major depressive disorder better accounted for the symptoms.  Further, the diagnosis of major depressive disorder was less likely than not caused by service, caused by tinnitus, or permanently worsened by tinnitus for the reasons discussed above.  
 
As for the April 2014 VA examination with the May 2015 addendum opinion, the Board finds that  the examiner provided an opinion based on a review of the evidence of record and adequately supported the conclusion reached.  As such, the Board assigns it a high probative weight.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).
 
The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
 
After careful review of the entirety of the record, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  The April 2014 VA examination with May 2015 VA addendum found that the Veteran's acquired psychiatric disorder, specifically a major depressive disorder, was less likely than not related to service.  The Veteran's own statements indicate that he experienced symptoms that increased with situational factors, such as concern over losing his job, relational difficulties, or loss of loved ones.  To the extent that the Veteran's statements suggest a nexus to service or tinnitus, the Board finds that Dr. Maxey's opinions are entitled to greater weight given his medical expertise in such a complex field as psychology.  Dr. Maxey in providing his reasoned opinions, considered the Veteran's reported symptomatology, and previous examiner's opinions.  Further, it is noted that at the time of filing his original claims, there was no mention of depression, anxiety or similar problems.  Moreover, the Veteran reported that he did not experience depression in service, or for many years thereafter, and the medical record supports these statements. 
 
As such, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 


ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder is denied.  
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


